       Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 1 of 8




 1   HOGE FENTON JONES & APPEL                DAVIS WRIGHT TREMAINE LLP
     Alison P. Buchanan (SBN 215710)          Martin L. Fineman (SBN 104413)
 2   Christen E. Bourne (SBN 312744)          505 Montgomery Street, Suite 800
     60 South Market Street, Suite 1400       San Francisco, CA 94111-6533
 3
     San Jose, CA 95113-2396                  Telephone: (415) 276-6500
 4   Telephone: (408) 287-9501                Facsimile: (415) 276-6599
     Facsimile: (408) 287-2583                Email: martinfineman@dwt.com
 5   Email: alison.buchanan@hogefenton.com
             christen.bourne@hogefenton.com
 6
     Attorneys for Defendant                  Attorneys for Defendants
 7
     CLOUDABILITY, INC.                       APPTIO, INC. and CLOUDABILITY, INC.
 8
     Daniel Remer (SBN 83702)                 Howard Smukler (SBN 135957)
 9   33 Los Pinos                             532 S. Coronado Street #304
     Nicasio, CA 94946                        Los Angeles, CA 90057
10   Telephone: (415) 235-3202                Telephone: (925) 900-3440
11   Facsimile: (415) 276-9857                Email: hsmukler@gmail.com
     Email: dan@danielremer.com
12
     Attorney for Plaintiff                   Attorney for Plaintiff
13   EDWARD MILLER                            EDWARD MILLER
14

15                               UNITED STATES DISTRICT COURT

16                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

17

18 EDWARD MILLER,                               Case No. 4:19-cv-07762-HSG

19                  Plaintiff,                  JOINT CASE MANAGEMENT
                                                CONFERENCE STATEMENT AND
20         v.                                   [PROPOSED] ORDER

21 APPTIO, INC. and CLOUDABILITY, INC.,
   et al.,                                      Date: March 5, 2020
22                                              Time: 2:00 p.m.
               Defendants.                      Courtroom: 2
23                                              Judge: Hon. Haywood S. Gilliam, Jr.

24                                              Action Filed: November 25, 2019

25

26

27

28
                                              -1-
                JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                     Case No. 4:19-cv-07762-HSG
        Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 2 of 8




 1           The parties to the above-entitled action respectfully submit this JOINT CASE

 2 MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for

 3 Civil Cases Before District Judge Haywood S. Gilliam, Jr., and the Standing Order for All Judges

 4 of the Northern District of California, and Civil Local Rule 16-9.

 5          1.       Jurisdiction & Service

 6          The basis for this Court's subject matter jurisdiction is 28 U.S.C. § 1331 and Section 27 of

 7 the Securities Exchange Act of 1934 (15 U.S.C. §78aa). All parties have been properly served

 8 with the First Amended Complaint, and no issues exist as to service.

 9          2.       Facts
10          On April 12, 2016, Defendant Cloudability issued Plaintiff an electronic Warrant to

11 Purchase Shares of Common Stock (the “Warrant”). The Warrant expressly stated the April 12,

12 2019 expiration date on the first page. Defendants contend that the Warrant expired within a

13 three-year period on April 12, 2019. Plaintiff emailed Defendant Cloudability on May 19, 2019,

14 after Plaintiff learned that Defendant Cloudability was to be acquired by Defendant Apptio, citing

15 the three-year expiration period and asking if the Warrant was "in the money." Plaintiff later that

16 day called attention to a ten-year expiration period displayed in Carta, a third party application that

17 Plaintiff contends he was required by Defendant to use with respect to the Warrant. Attached to

18 Plaintiff's second email was a Carta screenshot of a document entitled "Warrant CSW-003" with
19 an April 12, 2026 expiration date.

20          Plaintiff further contends that an attorney for Defendant Cloudability changed the display

21 in Carta after Plaintiff brought it to Defendant Cloudability's attention and did not allow Plaintiff

22 to exercise the Warrant. On February 10, 2020, Plaintiff filed a First Amended Complaint for

23 negligent misrepresentation, fraud, and securities fraud.

24          On February 24, 2020, Defendants filed a motion to dismiss Plaintiff's First Amended

25 Complaint, on the grounds that: (1) Plaintiff alleges no wrongful acts by Defendant Apptio; (2)

26 Plaintiff failed to plead particularized facts giving rise to a strong inference that Defendants acted

27 with fraudulent intent; and (3) Plaintiff failed to allege particularized facts supporting all the other

28 required elements of his fraud claims. Defendants' motion to dismiss is set for hearing on April 9,
                                                      -2-
                 JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                      Case No. 4:19-cv-07762-HSG
        Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 3 of 8




 1 2020. Plaintiff’s Response to Defendants’ Motion to Dismiss is due March 9, 2020 and has not

 2 yet been filed. Plaintiff intends to oppose the Motion to Dismiss on the grounds that (1) Apptio's

 3 acquisition of Cloudability creates liability in Apptio; (2) the 1st Amended Complaint alleges facts

 4 with sufficient particularity to support a strong inference that Defendants acted with fraudulent

 5 intent; and (3) the 1st Amended Complaint alleges facts with sufficient particularity to support all

 6 other required elements of the fraud claims.

 7          3.       Legal Issues

 8          In light of Defendants' Motion to Dismiss Plaintiff's First Amended Complaint, the current

 9 legal issue is whether the Court should dismiss Plaintiff's First Amended Complaint.
10          4.       Motions

11          On January 29, 2020, Defendants filed a motion to dismiss Plaintiff's Complaint. In

12   response, Plaintiff filed a First Amended Complaint on February 10, 2020. On February 24,

13   2020, Defendants filed a Motion to Dismiss Plaintiff's First Amended Complaint.

14          5.       Amendment to the Pleadings

15          Plaintiff filed his First Amended Complaint on February 10, 2020. For the reasons

16   presented in the motion to dismiss, Defendants contend that Plaintiff should not be granted leave

17   to further amend his Complaint.

18          6.       Evidence Preservation

19          The parties have reviewed the Guidelines Relating to the Discovery of Electronically

20   Stored Information (“ESI Guidelines”), and confirm that they have met and conferred pursuant to

21   Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to preserve evidence

22   relevant to the issues reasonably evident in this action.

23          7.       Disclosures

24          The parties have not completed their initial disclosures pursuant to FRCP 26 due to the

25   status of settlement discussions.

26

27

28
                                                      -3-
                 JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                      Case No. 4:19-cv-07762-HSG
        Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 4 of 8




 1          8.       Discovery

 2          Discovery is premature pending the outcome of Defendants' Motion to Dismiss Plaintiff's

 3   First Amended Complaint. The parties have agreed to exchange certain targeted information in

 4   connection with settlement discussions.

 5          9.       Class Actions

 6          This is not a class action.

 7          10.      Related Cases

 8          There are no related cases to this matter.

 9          11.      Relief
10          Plaintiff's position: Plaintiff respectfully requests that the Court accept his 1st Amended

11 Complaint after review of Plaintiff’s Response to Motion to Dismiss which will be filed on or

12 before March 9, 2020. Based on the 1st Amended Complaint, Plaintiff is requesting payment in

13 excess of $75,000 plus attorney fees as required by the terms in the Warrant.

14          Defendants' position: Defendants respectfully request that the Court dismiss Plaintiff's

15 First Amended Complaint, with prejudice, pursuant to Defendants' Motion to Dismiss Plaintiff's

16 First Amended Complaint, filed February 24, 2020.

17          12.      Settlement and ADR

18          The parties are in compliance with ADR L.R. 3-5, and have completed, filed, and served

19 the ADR certification and, through their counsel, have met and conferred to select an ADR

20 process. Specifically, on February 4, 2020, the parties stipulated to participate in an early

21 settlement conference with a magistrate judge. (See Dkt. 20). The parties respectfully request an

22 order from this Court referring the matter to an early settlement conference before a magistrate

23 judge, and are hopeful that the parties can resolve this matter if so referred. The parties have also

24 reached a Stipulated Agreement requesting that a magistrate be appointed to conduct a settlement

25 conference at an early, mutually convenient time.

26          13.      Consent to Magistrate Judge for all Purposes

27          At least one party declined magistrate judge jurisdiction for all purposes. (See Dkt. 7).

28
                                                         -4-
                 JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                      Case No. 4:19-cv-07762-HSG
        Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 5 of 8




 1          14.     Other References

 2          The parties do not believe that this case is suitable for reference to binding arbitration, a

 3 special master, or the Judicial Panel on Multidistrict Litigation. The parties respectfully request

 4 the early appointment of a magistrate judge to conduct a settlement conference.

 5          15.     Narrowing of Issues

 6          The parties do not believe that the issues can be narrowed at this time.

 7          16.     Expedited Trial Procedure

 8          The parties do not believe that this is the type of case that can be handled under the

 9 Expedited Trial Procedure of General Order 64, Attachment A.
10          17.     Scheduling

11          Scheduling a trial date and related deadlines is premature pending the determination of

12   Defendants' Motion to Dismiss Plaintiff's First Amended Complaint. The parties also have a

13   Stipulated Agreement that the Case Management Conference should be postponed until after a

14   magistrate judge has conducted a settlement conference with the parties.

15          18.     Trial

16          Trial estimates are premature pending the determination of Defendants' Motion to Dismiss

17   Plaintiff's First Amended Complaint.

18          19.     Disclosure of Non-party Interested Entities or Persons

19          The parties have filed the “Certification of Interested Entities or Persons” required by Civil

20 Local Rule 3-15, and certify that the following listed persons, associations of persons, firms,

21 partnerships, corporations (including parent corporations) or other entities: (i) have a financial

22 interest in the subject matter or in a party that could be substantially affected by the outcome of

23 this proceeding: former stockholders of defendant Cloudability, Inc., whose interest is in an

24 escrow fund (representing a portion of the proceeds from Apptio, Inc.'s acquisition of

25 Cloudability, Inc.) could be reduced if Plaintiff were to prevail on the claims he asserts.

26          20.     Professional Conduct

27          All attorneys of record for the parties have reviewed the Guidelines for Professional

28   Conduct for the Northern District of California.
                                                      -5-
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                   Case No. 4:19-cv-07762-HSG
       Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 6 of 8




 1         21.     Other

 2         The parties respectfully request the early appointment of a magistrate judge to conduct a

 3   settlement conference, and respectfully request that the Case Management Conference be

 4   continued to a date following the settlement conference. The parties are unaware of other matters

 5   that may facilitate the just, speedy, and inexpensive disposition of this matter.

 6   Dated: February 27, 2020                           Respectfully Submitted,

 7

 8
                                                        By: /s/
 9                                                            Daniel Remer

10                                                      Attorney for Plaintiff
                                                        Edward Miller
11

12

13
                                                        HOGE, FENTON, JONES & APPEL, INC.
14

15                                                      By: /s/
16                                                                Alison P. Buchanan
                                                                  Christen E. Bourne
17
                                                        Attorneys for Defendant
18                                                      Cloudability, Inc.
19

20                                                      DAVIS WRIGHT TREMAINE LLP

21                                                      By: /s/
                                                              Martin L. Fineman
22
                                                        Attorneys for Defendants
23                                                      Apptio, Inc. and Cloudability, Inc.
24

25

26

27

28
                                                      -6-
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                   Case No. 4:19-cv-07762-HSG
       Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 7 of 8




 1                                           ATTESTATION

 2         Pursuant to Civil Local Rule 5-1(i)(3), I attest that I obtained concurrence in the filing of

 3 this document from the other signatories.

 4   Dated: February 27, 2020                           HOGE, FENTON, JONES & APPEL, INC.
 5
                                                        By: /s/
 6                                                                Alison P. Buchanan
                                                                  Christen E. Bourne
 7
                                                        Attorneys for Defendant
 8                                                      Cloudability, Inc.
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     -7-
             JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                  Case No. 4:19-cv-07762-HSG
       Case 4:19-cv-07762-HSG Document 31 Filed 02/27/20 Page 8 of 8




 1                                  CASE MANAGEMENT ORDER

 2         The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is

 3   approved as the Case Management Order for this case and all parties shall comply with its

 4   provisions. [In addition, the Court makes the further orders stated below:]

 5

 6

 7

 8

 9         IT IS SO ORDERED.
10

11   Dated:
                                                          UNITED STATES DISTRICT
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -8-
              JOINT CASE MANAGEMENT CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                   Case No. 4:19-cv-07762-HSG
